Citation Nr: 1636810	
Decision Date: 09/20/16    Archive Date: 09/27/16

DOCKET NO.  13-11 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an increased rating in excess of 10 percent for radiculopathy of the right lower extremity. 

2.  Entitlement to an increased rating in excess of 10 percent for radiculopathy of the left lower extremity.  


REPRESENTATION

Appellant represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel



INTRODUCTION

The Veteran had active duty service from March 1995 to September 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In a June 2015 decision the Board granted separate 10 percent disability ratings for radiculopathy of the left and right lower extremities associated with the Veteran's service-connected lumbar spine disability.  The Veteran appealed the Board decision to the United States Court of Appeals for Veterans Claims (Court).  In May 2016, pursuant to a Joint Motion of the parties, the Court partially vacated the June 2015 Board decision to the extent that it denied ratings in excess of 10 percent for neurological impairment of the left and right lower extremities and remanded those claims for action consistent with the Joint Motion.  The Joint Motion indicated that the Veteran was no longer appealing the Board's denial of a rating in excess of 20 percent for degenerative disk disease of the lumbar spine and entitlement to a total rating based on individual unemployability (TDIU), to include on an extraschedular basis.  


FINDINGS OF FACT

1.  During the rating period, radiculopathy of the right lower extremity has been manifested by no more than moderate incomplete paralysis of the sciatic nerve.

2.  During the rating period, radiculopathy of the left lower extremity has been manifested by no more than mild incomplete paralysis of the sciatic nerve.  



CONCLUSIONS OF LAW

1.  The criteria for a 20 percent rating for sciatica of the right lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.123, 4.124a, Diagnostic Code 8520 (2015).

2.  The criteria for rating in excess of 10 percent for sciatica of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.123, 4.124a, Diagnostic Code 8520 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). 

Here, an April 2010 letter fulfilled the applicable notification duty.  The April 2010 letter informed the Veteran of how disability rating are determined and informed the Veteran that evidence to be considered in determining a disability evaluation includes the nature and symptoms of the condition, the severity and duration of symptoms and the impact of the condition on employment and daily life.  The letter listed examples of evidence that may affect how a disability evaluation is assigned.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The record indicates that the RO obtained all information relevant to the Veteran's increased rating claims.  The service treatment records have been obtained, as well as post-service private and VA treatment records identified by the Veteran.  The Veteran had VA examinations in December 2009 and June 2012.  When VA undertakes to provide a VA examination or obtain a VA examination or opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran has been afforded adequate examinations.  The December 2009 and June 2012 examiners reviewed the claims file, examined the Veteran, and documented symptoms and manifestations of lower extremity radiculopathy.  Therefore, the examination reports are adequate for rating purposes.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the relevant records, and has provided adequate examinations to the Veteran.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Disability Ratings

Disability evaluations (ratings) are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1. Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2015).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is the policy of the VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the claimant's favor. 
38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate or "staged" evaluations may be assigned for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Court has held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Analysis of  Claims

Service connection for degenerative disc disease of the lumbar spine was granted in a January 2000 rating decision.  An initial 10 percent rating was assigned, pursuant to Diagnostic Code 5242.  A claim for an increased rating was received in June 2009.  In a June 2015 decision, the Board found that the Veteran's lumbar spine disability included radiculopathy of the lower extremities.  The Board granted separate 10 percent ratings for the left and right lower extremities. 

Paralysis of the sciatic nerve is rated according to Diagnostic Code 8520.  A 10 percent rating is warranted for mild incomplete paralysis.  A 20 percent rating is assignable for moderate incomplete paralysis of the sciatic nerve.  A 40 percent rating is warranted for moderately severe incomplete paralysis.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscular atrophy.  A maximum rating of 80 percent is warranted for complete paralysis of the sciatic nerve; the foot dangles and drops, no active movement possible of muscles below the knee, flexion of the knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2015).

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  38 C.F.R. § 4.123.  The maximum rating which may be assigned for neuritis not characterized by organic changes as noted above will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.  Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate, incomplete paralysis.  38 C.F.R. § 4.124.

In rating peripheral nerve injuries and their residuals, attention must be given to the site and character of the injury, the relative impairment of motor function, trophic changes, and/or sensory disturbances.  38 C.F.R. § 4.120.  The term incomplete paralysis indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or partial regeneration.  38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.  Combined nerve injuries should be rated by reference to the major involvement, or if sufficient in extent, VA should consider the applicability of the radicular group ratings.  See 38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves, Note.

Private treatment records from Dr. U.C., M.D., dated in August 2009, show that the Veteran presented with acute worsening of his chronic lumbar condition, left side.  The Veteran reported a dull ache, aggravated with movement, and pain down the left leg.  Motor examination was 5/5 with normal bilateral lower extremities.  Sensory examination of the lower extremities was normal.  Reflexes were 2/4 and symmetrical.   His gait was normal.  Assessments included back disorder, not otherwise specified, and herniated disc syndrome.  

The Veteran had a VA examination in December 2009.  The Veteran denied radiating pain down his legs, leg or foot weakness, numbness, paresthesias, falls and unsteadiness.  Motor examination showed 5/5 knee flexion, knee extension, ankle dorsiflexion, ankle plantar flexion and great toe extension of the right and left lower extremities.  Muscle tone was normal, with no muscle atrophy.  Sensory examination of the lower extremities showed normal vibration, pinprick, light touch and position sense.  Knee and ankle reflexes were normal.  The examiner diagnosed lumbar spine degenerative disk disease per imaging and no clinical evidence of lumbar radiculopathy.  

In an April 2010 letter, a private physician, Dr. H.S. indicated that the Veteran was treated for lower back pain since a fall in 1997.  Dr. H.S. noted that the Veteran was treated with facet injections for constant and persistent lower back pain. 

A private treatment record dated in December 2011 noted the Veteran's complaint of a sharp pain in the lower back, which radiated into his legs.

The Veteran had a VA examination in June 2012.  The Veteran reported worsening lumbar spine pain.  He reported that the pain radiated down both legs (more right than left) into his posterior thigh, posterior calf and lateral foot (S1 distribution). There was numbness and tingling in the same distribution.  The Veteran reported that he stubbed his toes because he could not feel them.  He reported difficulty with activities of daily living, including cleaning himself, sexual relations and putting on clothes.

On physical examination, the Veteran had 5/5 muscle strength of knee extension, ankle plantar flexion, ankle dorsiflexion and great toe extension of both lower extremities.  There was no muscle atrophy.  Reflexes of both lower extremities were normal.   The examination showed normal sensation to light touch testing of upper anterior thigh, thigh/knee, lower leg/ ankle and foot and toes in both lower extremities.  

The examiner indicated that signs and symptoms of radiculopathy were present. Radicular symptoms of the right lower extremity included moderate pain,  moderate paresthesias and/or dysesthesias and moderate numbness. The Veteran's left lower extremity symptoms included mild pain, mild paresthesias and/ or dysesthesias and mild numbness.  The examiner indicated that the Veteran did not have other signs or symptoms of radiculopathy.  The examiner noted that the nerves root involved included both sciatic nerves.  No other nerve involvement was identified.  The examiner described right lower extremity radiculopathy as moderate and left lower radiculopathy was characterized as mild.  The examiner indicated that there were no other neurologic abnormalities.  

The above evidence establishes that the Veteran's lower extremity radiculopathy involves the sciatic nerves of both lower extremities.  The evidence during the rating period reflects that the right and left lower extremity radiculopathy symptoms include pain, paresthesias and/or dysesthesias and numbness.  Objective findings include normal strength, muscle tone, reflexes and sensation of the right and left lower extremities.  In this case, the examination reports have not identified any peripheral nerve impairment of either lower extremity, other than the sciatic nerves.  Accordingly, the Veteran's right and left lower extremity radiculopathy is most appropriately rated under Diagnostic Code 8520. 

The Board finds that a 20 percent rating is warranted for radiculopathy of the right lower extremity.  The Board's finding is based upon the June 2012 examination report which showed symptoms of moderate pain, moderate paresthesias and/or dysesthesias and moderate numbness and the examiner's assessment of moderate right radiculopathy.  The Board finds that a higher rating in excess of 20 percent is not assignable, as the evidence does not show symptoms or objective findings which more nearly approximate moderately severe paralysis of the right lower extremity sciatic nerve.   

The Board finds that a rating in excess of 10 percent is not warranted for radiculopathy of the left lower extremity.  The Board's finding is based upon the June 2012 examination report which noted symptoms of mild pain, mild paresthesias and/or dysesthesias, mild numbness and an assessment of mild left radiculopathy.  The evidence does not show symptoms or objective findings approximating moderate incomplete paralysis of the sciatic nerve of the left lower extremity.  

To the extent that the Joint Motion in this case asserts that the Board in its prior decision did not include any analysis or discussion of the Veteran's paresthesias and/or dysesthesias, numbness and pain, the Board finds that such symptomatology is clearly contemplated by the currently assigned ratings under Diagnostic Code 8520.  Also, with respect to the provisions of 38 C.F.R. § 4.123 regarding neuritis, the record does not indicate a diagnosis of such with respect to any relevant peripheral nerve and to the extent that this provision contemplates loss of reflexes, muscle atrophy, sensory disturbances and constant pain, such symptomatology is not shown by the objective evidence.  Further, while the maximum rating which may be assigned for neuritis not characterized by organic changes referred to above will be that for moderate or with sciatic nerve involvement, for moderately severe, incomplete paralysis, the record simply does not show symptoms analogous to moderate paralysis on the left or moderately severe on the right under Diagnostic Code 8520.  As noted, these would be maximum ratings, if in order.  The Board finds that the symptoms listed in section 4.123 are contemplated by Diagnostic Code 8520 and to assign a separate rating for neuritis would be pyramiding.  VA examination shows normal motor function, normal sensory testing, no muscle atrophy, and normal lower extremity reflexes.  The Board finds that the Veteran's numbness and tingling, and pain of the bilateral lower extremities are adequately contemplated by the current ratings.  Additional separate ratings are not warranted in this case, and ratings in excess of those described in this decision are also not warranted.  There are no findings of impairment of any other peripheral nerves of the lower extremities to warrant ratings in excess of the 20 percent assigned for right lower extremity radiculopathy and the 10 percent assigned for left lower extremity radiculopathy under any other diagnostic codes.   

Extraschedular Considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321  (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 
38 C.F.R. 3.321(b)(1)  (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

The rating criteria are adequate to rate the Veteran's lower extremity radiculopathy.   The rating criteria for peripheral nerve disabilities consider the degrees of paralysis of the lower extremity peripheral nerves. 
 
The Board notes that under Johnson  v. McDonald, 762 F.3d 1362 (2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

A 20 percent rating is granted for radiculopathy of the right lower extremity, subject to regulations governing the payment of monetary benefits.

A rating in excess of 10 percent for radiculopathy of the left lower extremity is denied.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


